Title: To Thomas Jefferson from Alexander Martin, 24 August 1792
From: Martin, Alexander
To: Jefferson, Thomas



Sir
North Carolina August 24th. 1792

I have had the honor of receiving your letter of the 6th. of June last enclosing a copy of a letter from Governor Blount notifying you of certain grants being obtained from the State of North Carolina for lands in the ceded territory south of French Broad river, on supernumerary warrants from Armstrong’s office. One of the conditions of the Act of Cession hath authorized “any person or persons, who shall have made his or their entry in the office usually called Armstrongs office and located the same to any spot, or piece of ground, on which any other person or persons shall have previously located any entry or entries that then and in that case the person or persons having made such entry or entries or their assignee or assignees, shall have leave and be at full liberty to remove the location of such entry or entries to any lands on which no entry has been specially located or any vacant lands included in the limits of the lands hereby intended to be ceded.” Under the sanction of this clause of the cession act some grants have issued on warrants called supernumerary laid on vacant lands founded on entries bona fide made in Armstrongs office that have been taken away from the claimant by a previous entry: But standing instructions have been given to the Secretary of State, since I have had the honor of being in the Government, not to make out any grant for lands south of French Broad river between the Tenassee and Pigeon rivers, and I have been cautious in executing any grants where the location hath been doubtful, for any lands on the tract between those water-courses, though by the artifice of the claimant or the surveyors, the Secretary and myself have been imposed on by disguised locations. In answer to Governor Blounts letter to me on that subject, I gave him the above information which he is pleased to mention in his letter to you, and where grants have since continued to issue, the same caution has been attended to, making no doubt the Secretary and myself have been subject to the same imposition; not that the State, in my opinion, was precluded in any clause of the Cession act from making grants on supernumerary warrants laid on vacant lands between these rivers; but that by granting the same away on such warrants, considerable injury  might be done to a number of inhabitants settled on those lands who have not yet entered their pre-emptions for want of an office being opened for this purpose. Some grants have issued for lands on the south side of Broad river and the waters thereof, in Burk County in the State of North Carolina, east of the Cession line, which grants I presume Governor Blount has no reference to. Should any individual be injured by any grant obtained by imposition as above, it will give me much uneasiness, as it was not made by design: But should grants have issued, or in future issue founded as above for any vacant or unappropriated land on that, or any other tract of the ceded territory, permit me to suggest, to make such grants the act of Cession from the above recited clause, seems to give the State full authority, which I presume is not repealed by the treaty of Holston, or any other Indian treaty, objects not contemplated in the act of Cession.
I shall be very sorry however, should any misconstruction of the act of Cession on my part, or misunderstanding arise, between the officers of the United States and myself on this subject, as it is my sincere wish to pursue the line of duty and cultivate that harmony that ought to subsist between us. I have the honor to be Sir, with the highest esteem & respect your most obedient servant.

Alex: Martin

